PER CURIAM.
This is an appeal from the District Court for the District of Massachusetts dismissing a libel claiming demur-rage. The only issues involved are pure questions of fact. -As to these issues the proofs are of such an indefinite character that we are unable to reach a conclusion which we could pronounce more satisfactory than that reached by the District Court. Therefore we must abide by its determination.
The decree of the District Court is affirmed, and the appellee recovers its costs of appeal.